Response to Amendment
	This communication is in response to the amendment filed on 11/30/2022.  Claims 27-49 are pending.

Claim Objections
The objection to Claim 49 is withdrawn based on the amendment filed on 11/30/2022.

Claim Rejections - 35 USC § 112
The rejections of Claims 27-49 under 35 U.S.C. 112(b) are withdrawn based on the amendment filed on 11/30/2022.

Claim Rejections - 35 USC § 101
The rejection of Claims 49 under 35 U.S.C. 101 is withdrawn based on the amendment filed on 11/30/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27-29 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (WO2016/020360).
Regarding Claim 27, Fischer teaches a method of determining a condition of at least one structural part of a mobile working machine (a cartridge), wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part (Fig. 2, sleeve 40, plunger 50), the first and second structural parts being connected to one another directly or indirectly (Fig. 2), the method comprising detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force sensor 22), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (displacement sensor 23, see also: During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 7), wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (page 3, deformability of the squeezable element, also claim 14), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned mobile working machine (actuator 21).  
Regarding Claim 28, Fischer teaches everything that is claimed above with respect to Claim 27.  Fischer further teaches wherein the condition is determined for the first structural part (sleeve 40).  
Regarding Claim 29, Fischer teaches everything that is claimed above with respect to Claim 27.  Fischer further teaches wherein the condition is determined for a second structural part that is different from but arranged in connection with the first structural part (breakable item 70).  
Regarding Claim 42, Fischer teaches an arrangement for determining a condition of at least one structural part of a mobile working machine (a cartridge), wherein the arrangement comprises detecting means arranged to determine a change in a position of a first structural part of the mobile working machine with respect to the second structural part (displacement sensor 23), and data processing means (computer, bottom of page 12) arranged to determine the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (page 3, deformability of the squeezable element, also claim 14), wherein the detecting means and the data processing means are arranged to detect at least a slope of the change in the magnitude of the force of changing magnitude affecting the first structural part (force sensor 22) and to determine the change in the position of the first structural part of the mobile working machine with respect to the second structural part as a function of the force detected (During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21).  
Regarding Claim 43, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the arrangement further comprises force providing means, wherein the force providing means are arranged to apply the force of a changing magnitude to a first structural part of the mobile working machine, and wherein at least the-6-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedchange in the magnitude of the force is known (plunger 50, force sensor 22).  
Regarding Claim 44, Fischer teaches everything that is claimed above with respect to Claim 43.  Fischer further teaches wherein the force providing means comprise an actuator of the mobile working machine or at least one structural part of the mobile working machine (plunger 50).  
Regarding Claim 45, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the detecting means are arranged fixedly to the mobile working machine (force sensor 22 is fixed to the cartridge during testing).  
Regarding Claim 46, Fischer teaches everything that is claimed above with respect to Claim 42.  Fischer further teaches wherein the detecting means comprise detecting means releasably connectable to the mobile working machine and the data processing means (force sensor 22 is released from the cartridge when testing is not occurring, and is capable of being released from the data processing means).  
Regarding Claim 27, Fischer teaches a method of determining a condition of at least one structural part of a mobile working machine (a cartridge), wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part (Fig. 2, sleeve 40, plunger 50), the first and second structural parts being connected to one another directly or indirectly (Fig. 2), the method comprising detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force sensor 22), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (displacement sensor 23, see also: During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 7), wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (page 3, deformability of the squeezable element, also claim 14), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned mobile working machine (actuator 21).  

Claim(s) 27-28, 37-41, 42-43, and 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Pub. No. 2015/0308933).
Regarding Claim 27, Liu teaches a method of determining a condition of at least one structural part of a mobile working machine (electromagnetic contactor 200 that includes elastic component), wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Figs. 3-5), wherein the method comprises detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (paragraph [0120], deformation start point and deformation end point), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the mobile -3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assignedworking machine (Fig. 2, Fig. 6).  
Regarding Claim 28, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the condition is determined for the first structural part (elastic component in electromagnetic contactor 200).  
Regarding Claim 37, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the method further comprises setting a predetermined time interval for determining the condition of the at least one structural part (paragraph [0014], predetermined time is inspection time).  
Regarding Claim 39, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein the method further comprises setting a control limit for the condition of the at least one structural part and causing an action in response to the determined condition exceeding or going under the control limit (paragraph [0064], rated range).  
Regarding Claim 40, Liu teaches everything that is claimed above with respect to Claim 39.  Liu further teaches wherein the action comprises at least one of the following: causing an alert provided for an operator and affecting the operation of the mobile working machine (paragraph [0064], determination that product is defective, notification).  
Regarding Claim 41, Liu teaches everything that is claimed above with respect to Claim 27.  Liu further teaches wherein one of the magnitudes of the force of changing magnitude comprises no force being applied to the first structural part or the structural part connecting the first structural part to the second structural part (paragraph [0120], before deformation start point there is no force being applied).  
Regarding Claim 42, Liu teaches an arrangement for determining a condition of at least one structural part of a mobile working machine (electromagnetic contactor 200 that includes elastic component), wherein the arrangement comprises detecting means arranged to determine a change in a position of a first structural part of the mobile working machine with respect to the second structural part (force acquisition unit 3, paragraph [0120]), and data processing means (computer, paragraph [0066]) arranged to determine the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 1, inspection unit 8; paragraph [0120], deformation start point and deformation end point) wherein the detecting means and the data processing means are arranged to detect at least a slope of the change in the magnitude of the force of changing magnitude affecting the first structural part (force acquisition unit 3, paragraph [0120]) and to determine the change in the position of the first structural part of the mobile working machine with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point).  
Regarding Claim 43, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the arrangement further comprises force providing means and the force providing means are arranged to apply the force of a changing magnitude to a first structural part of the mobile working machine, wherein at least the-6-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedchange in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]).  
Regarding Claim 45, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the detecting means are arranged fixedly to the mobile working machine (Fig. 6, force acquisition unit 3 is arranged fixedly to actuator 200 during testing).  
Regarding Claim 46, Liu teaches everything that is claimed above with respect to Claim 42.  Liu further teaches wherein the detecting means comprise detecting means releasably connectable to the mobile working machine and the data processing means (Fig. 6, force acquisition unit 3 is released from actuator 200 when testing is not occurring, and is capable of being released from the data processing means).  
Regarding Claim 47, Liu teaches everything that is claimed above with respect to Claim 43.  Liu further teaches wherein the force providing means comprise an external actuator (Fig. 2, Fig. 6).  
Regarding Claim 48, Liu teaches everything that is claimed above with respect to Claim 40.  Liu further teaches mobile working machine comprising an arrangement according to claim 40 (electromagnetic contactor 200; Fig. 6).  
Regarding Claim 49, Liu teaches a non-transitory computer program product comprising a computer readable program code that, when executed by a processor (paragraph [0066]), is arranged to cause an arrangement to determine a condition of at least one structural part of a mobile working machine (electromagnetic contactor 200 that includes elastic component), wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Figs. 3-5), the condition being determined by performing operations comprising detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force acquisition unit 3, paragraph [0120]), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (paragraph [0120], deformation start point and deformation end point), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (paragraph [0120], deformation start point and deformation end point), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the working machine, at least one structural part of the mobile working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned mobile working machine (Fig. 2, Fig. 6).  

Claims 27, 30-31, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warren (U.S. Pub. No. 20180156696, cited on Applicant’s IDS dated 10/28/2022).
Regarding Claim 27, Warren teaches a method of determining a condition of at least one structural part of a mobile working machine, wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Fig. 4, block 401, combination of test device and linear actuator), the method comprising:  detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (Fig. 4 block 403), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 4, block 404), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part, a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part (Fig. 4, block 405 and paragraph [0065], the detected distance is equated to the claimed clearance), and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the mobile working machine (Fig. 4, test device).
Regarding Claim 30, Warren teaches everything that is claimed above with respect to claim 27.  Warren further teaches wherein the condition is determined for a joint connecting at least two structural parts of the mobile working machine (paragraph [0065], linear actuator is equated to claimed joint).  
Regarding Claim 31, Warren teaches everything that is claimed above with respect to claim 30.  Warren further teaches wherein the first structural part comprises the joint (paragraph [0065], linear actuator is equated to claimed joint).  
Regarding Claim 42, Warren teaches an arrangement for determining a condition of at least one structural part of a mobile working machine (Fig. 4, block 401, combination of test device and linear actuator), wherein the arrangement comprises: detecting means arranged to determine a change in a position of a first structural part of the mobile working machine with respect to the second structural part (Fig. 4, block 404), and data processing means arranged to determine the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 4, block 403 and block 405), wherein the detecting means and the data processing means are arranged to detect at least a slope of the change in the magnitude of the force of changing magnitude affecting the first structural part and to determine the change in the position of the first structural part of the mobile working machine with respect to the second structural part as a function of the force detected (Fig. 4, block 403, block 405, and paragraph [0065], the detected difference is equated to the claimed change in position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mattes (U.S. Pat. No. 7930112).
Regarding Claim 34, Liu teaches everything that is claimed above with respect to Claim 27.  Liu does not specifically teach wherein the condition of the at least one-4-KIVIAtty Docket No.: GPK-227-419 Appl. No.: To Be Assignedstructural part comprises wear of the structural part.  However, Mattes teaches in column 7, lines 26-47, identification of material fatigue (which is equated to wear) based on force and strain measurements of a machine; the strain measurements correspond to changes in position of elements of the machine.  It would have been obvious to include wear detection as taught in Mattes in the system of Liu, in order to quickly detect conditions that can lead to damage (see column 2, lines 56-60 of Mattes).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Curby (U.S. Pat. No. 4740084).
Regarding Claim 35, Liu teaches everything that is claimed above with respect to Claim 27.  Liu does not specifically teach wherein the change in the position of the first structural part is determined by at least one of the following: an inclinometer, an acceleration sensor, an angular acceleration sensor, a gyroscope, a magnetometer, a capacitive distance sensor, an inertial measurement unit and an optical sensor.  However, Curby teaches in column 8, lines 36-45, use of magnetic rate sensors or angular acceleration sensors to determine displacement between elements of a structure.  It would have been obvious to use the sensors taught in Curby in the system of Liu, because such sensors are known in the art (see Curby, column 8, lines 36-45).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Liu.
Regarding Claim 49, Fischer teaches an arrangement to determine a condition of at least one structural part of a mobile working machine (a cartridge), wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part (Fig. 2, sleeve 40, plunger 50), the first and second structural parts being connected to one another directly or indirectly (Fig. 2), the condition being determined by performing operations comprising detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (force sensor 22), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (displacement sensor 23, see also: During the gradual or stepwise increase of mechanical load on the squeezable element 60 in step 108 the displacement path of the plunger 50 as well as a driving force acting on the plunger 50 is constantly measured and monitored by way of the force sensor 22, and the displacement sensor 23. Both sensors 22, 23 may also be integrated into the actuator 21), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 7), wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part (page 3, deformability of the squeezable element, also claim 14), a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part, and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the-3-KIVIAtty Docket No.: GPK-227-419Appl. No.: To Be Assigned mobile working machine (actuator 21).  
Fischer does not teach a non-transitory computer program product comprising a computer readable program code that, when executed by a processor, causes the operations to be performed.  However, Liu teaches this in paragraph [0066].  It would have been obvious to one skilled in the art at the time of the invention to include the computer program product of Liu in the system of Fischer, because such computer program products are commonly used to perform operations.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Liu.
Regarding Claim 49, Warren teaches an arrangement to determine a condition of at least one structural part of a mobile working machine, wherein the mobile working machine comprises at least two structural parts, a first structural part and a second structural part, the first and second structural parts being connected to one another directly or indirectly (Fig. 4, block 401, combination of test device and linear actuator), the condition being determined by performing operations comprising:  detecting a force of a changing magnitude affecting the first structural part of the mobile working machine or a structural part connecting the first structural part to the second structural part, wherein at least a slope of the change in the magnitude of the force is known (Fig. 4 block 403), determining a change in a position of the first structural part with respect to the second structural part as a function of the force detected (Fig. 4, block 404), and determining the condition of at least one structural part of the mobile working machine based on the change in the position of the first structural part with respect to the second structural part as a function of the force detected, wherein determining the condition of at least one structural part comprises determining at least one of the following: a clearance of a structural part, a clearance of a joint of two structural parts, a deformation of a structural part, a deformation of a joint of two structural parts, a flex of at least one structural part, and a leak of a structural part (Fig. 4, block 405 and paragraph [0065], the detected distance is equated to the claimed clearance), and wherein the force is applied to the first structural part by an actuator of the mobile working machine, at least one structural part of the mobile working machine or by an actuator external to the mobile working machine (Fig. 4, test device).
Warren does not teach a non-transitory computer program product comprising computer readable program code that, when executed by a processor, performs operations. However, Liu teaches this in paragraph [0066].  It would have been obvious to one skilled in the art at the time of the invention to include the computer program product of Liu in the system of Fischer, because such computer program products are commonly used to perform operations.

Allowable Subject Matter
Claims 33, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Regarding the 102 rejection of Claim 27 over the Fischer reference, Applicant argues on pages 9-10 of the Remarks filed on 11/30/2022 that various elements of the testing machine of Fischer (which includes the entirety of the device that is illustrated in Fig. 2 of Fischer) are not parts the condition of which would be of interest.  The Examiner disagrees.  The language of Claim 27 is broad, and merely specifies that the claimed mobile working machine (which may include any mechanical device that is capable of any kind of movement) includes first and second structural parts that are directly or indirectly connected; i.e., any machine that is capable of moving or being moved, and that includes multiple parts, may read on the claimed machine.  Further, any subsets of elements of Fig. 2 of Fischer may be equated to either of the recited first structural part or the second structural part of the Claim; these elements may be directly or indirectly connected.  The hollow breakable item 70 of Fischer is part of the testing machine of Fig. 2 of Fischer; further, the hollow breakable item 70, the squeezable element 60, and the sleeve 40 may be considered together to be the claimed first structural part.  Fischer teaches determining the deformability of the squeezable element 60, which is related to the condition of the hollow breakable item 70 and the overall subset of elements that make up the claimed first structural part.  It is recommended that Applicant claim the mobile working machine with more specificity.
Regarding the rejection of Claim 27 over the Liu reference, Applicant argues on pages 10-11 of the Remarks that that inspecting device 1100 and electromagnetic contactor 200 are separate, and are not a mobile working machine. The Examiner disagrees.  The inspecting device 100 and the electromagnetic contactor 200 together encompass a mobile working machine, because the mobile working machine is very broadly claimed.  As noted above, the language of Claim 27 merely specifies that the claimed mobile working machine (which may include any mechanical device that is capable of any kind of movement) includes first and second structural parts that are directly or indirectly connected; i.e., any machine that is capable of moving or being moved, and that includes multiple parts, may read on the claimed machine.  Liu does determine a condition of the electromagnetic contactor based on a detected deformation, as outlined above with respect to the 103 rejection of Claim 27 over Liu.
Additional grounds of rejection for are provided over the Warren reference, which was cited on Applicant’s IDS dated 10/28/2022.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863